DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 drawn to method for adjusting a first pixel color based on weight, classified in G06T 5/20.
II. Claims 10-15, drawn to method for applying a sharpening filter, classified in G06T 5/003.
III. Claims 16-20, drawn to method for adjusting respective color values of pixels in the region of pixels, based at least in part on color values for the subset of pixels classified in G06T 11/001.
. The inventions are independent or distinct, each from the other because:
Inventions I and II-III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as determining a weight corresponding to the second pixel, the weight being based, at least in part, on a difference between the first pixel depth and the second pixel depth, subcombination II has separate utility such as determine a first pixel depth corresponding to a first pixel, determine a second pixel depth corresponding to a second pixel, determine a threshold depth based at least in part on the first pixel depth and the second pixel depth and subcombination III has separate utility such as determining, from the region of pixels, a subset of pixels having depth values within a depth threshold of one another.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Joe Grdinovac (Reg # 72,224), on September 9, 2022 a provisional election was made without traverse to prosecute the invention of I, consisting claim 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2021 have been entered and considered. Initialed copy/copies of the PTO-1449 by the Examiner is/are attached

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM et al (Pub No.: 20140294299) (cited in the IDS). 
 	As to independent claim 1, Kim discloses a computer-implemented method (method for out-focusing a color image based on a depth image – see [p][0003]), comprising: determining a first pixel depth corresponding to a first pixel (a depth of a calculation pixela depth of a calculation pixel- see [p][0087]); determining a second pixel depth corresponding to a second pixel (a depth of a neighboring pixel – see [p][0087]); determining a weight corresponding to the second pixel, the weight being based, at least in part, on a difference between the first pixel depth and the second pixel depth (weight determiner may determine a weight based on a difference between a depth of a calculation pixel and a depth of a neighboring pixel – see [p][0087]); and adjusting a first pixel color, based at least in part on the weight and a second pixel color (adjuster may adjust the color value of the ROI by applying the weight determined by the weight deter miner to the color value of the neighboring pixel in the color image – see [p][0089]).

 	As to claim 2, Kim teaches the computer-implemented, wherein the weight is based, at least in part, on a depth threshold (see [p][0059] – where “a difference between the depth value and the focal length of the ROI is greater than a predetermined threshold value” and [p][0087] – states that the weight is generated by a determining difference between depth values).

 	As to claim 4, Kim teaches the computer-implemented, wherein the second pixel is within a threshold linear distance of the first pixel (note that the pixel is within a window – see [p][0087]).

 	As to claim 5, Kim teaches the computer-implemented, further comprising: determining an adjusted second pixel color, based at least in part on the second pixel color, the weight, and the first pixel color (see [p][0079] – where a “first calculator 331 may calculate a color value of a first boundary formed between the ROI and the region having the depth value less than the focal length, by applying the blur strength and a first weight to the color value of the region having the depth value less than the focal length. The second calculator 333 may calculate a color value of a second boundary formed between the ROI and the region having the depth value greater than the focal length, by applying the blur strength and a second weight to the color value of the ROI”).

 	As to claim 6, Kim teaches the computer-implemented, further comprising: adjusting the first pixel color, based at least in part on the adjusted second pixel color and the second pixel color (see [p][0079] – where a “first calculator 331 may calculate a color value of a first boundary formed between the ROI and the region having the depth value less than the focal length, by applying the blur strength and a first weight to the color value of the region having the depth value less than the focal length. The second calculator 333 may calculate a color value of a second boundary formed between the ROI and the region having the depth value greater than the focal length, by applying the blur strength and a second weight to the color value of the ROI”).

 	As to claim 7, Kim teaches the computer-implemented, wherein the weight 2 corresponding to the second pixel is directly proportional to the difference between the first pixel depth and the second pixel depth (“the weight may be proportional to the blur strength, and a difference between a depth value of a neigh boring pixel in the window and the depth value of the calculation pixel – see [p][0062]).

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (Pub No.: 20140294299) (cited in the IDS) in view of OGAKI et al (Pub No.: 20180122285) (cited in the IDS).
 	As to claim 3, Kim does not teach the computer-implemented, further comprising: applying a sharpening filter to the first pixel and the second pixel.
  	OGAKI discloses for correcting the gradation characteristic including applying a sharpening filter to the first pixel and the second pixel (“color identifying section 116 identifies pixels with a saturation that is higher than a predetermined thresh old value , among the plurality of pixels indicated by the input image signal . The mask generating section 118 generates a mask for pixels identified by the color identifying section 116 as having a saturation higher than the predetermined threshold value that are present within the range of the sharpening filter 111. For example , in a case where the size of the sharpening filter 111 is 5x5 , when a pixel identified as having a saturation that is higher than the predetermined threshold value is present within a range of 5x5 pixels around one pixel, the mask generating section 118 generates a mask for this one pixel” – see [p][0039]). 
 	Kim & OGAKI are combinable because they are directed to image enhancement. Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added the correcting the gradation characteristic method of OGAKI to the method for out-focusing a color image based on a depth image of Kim. The suggestion/motivation for doing so would have been for performing a sharpening process on an edge of  an image (see abstract).
 	Therefore, it would have been obvious to combine Coudert with Hipp to obtain the invention as specified in claim 3.

 	As to claim 9, Kim does not teach the computer-implemented, further comprising: providing an adjusted first pixel color to a sharpening filter for calculation of a mask. 
 	OGAKI discloses for correcting the gradation characteristic including providing an adjusted first pixel color to a sharpening filter for calculation of a mask (“color identifying section 116 identifies pixels with a saturation that is higher than a predetermined thresh old value , among the plurality of pixels indicated by the input image signal . The mask generating section 118 generates a mask for pixels identified by the color identifying section 116 as having a saturation higher than the predetermined threshold value that are present within the range of the sharpening filter 111. For example , in a case where the size of the sharpening filter 111 is 5x5 , when a pixel identified as having a saturation that is higher than the predetermined threshold value is present within a range of 5x5 pixels around one pixel, the mask generating section 118 generates a mask for this one pixel” – see [p][0039]). Therefore combining Kim and OGAKI would meet the claim limitations for the same reasons as previously discussed in claim 3

Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over KIM et al (Pub No.: 20140294299) (cited in the IDS) in view of Liu (Pub No.: 20110122296) (cited in the IDS).
 	As to claim 9, Kim does not teach the computer-implemented, further comprising: receiving a stream of image data; and selecting, from the stream, an image frame. Liu discloses an image deblurring method including receiving a stream of image data (a digital camera, a video mobile phone, or a video camera, so as to deblur a motion blurred image during the capture of a Video stream of a moving object – see [p][0011]); and selecting, from the stream, an image frame (the selected blurred image.- see [p][0015]). 
 	Kim & OGAKI are combinable because they are directed to image enhancement. Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have added the correcting the gradation characteristic method of OGAKI to the method for out-focusing a color image based on a depth image of Kim. The suggestion/motivation for doing so would have been for selecting blurred pixels from a blurred image, and calculates a movement offset for each of the blurred pixels according to coordinates of the blurred pixel in a frequency domain during the movement of the moving object.(see abstract).
 	Therefore, it would have been obvious to combine Coudert with Hipp to obtain the invention as specified in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Chen et al (Pub No.: 20100310165) discloses IMAGE RESTORATION METHOD AND APPARATUS. 
.   	Liao al (US Patent No.:11238624) discloses Image Transform Method And Image Transform Network. 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        September 13, 2022